DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-20 includes the claim limitation “a position detection system, the neural network, a controller” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a linking word “ configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see paragraph [0036]. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2019/0299859) in view of Potnis et al (US 2019/001624)
As to claim 1, Lu et al teaches the  vehicle comprising: 
a vehicle body having a plurality of cameras (A vehicular surround vision system includes a plurality of vehicle cameras disposed at a vehicle and having respective fields of view exterior the vehicle, astract) and at least one ego part connection(a trailer camera disposed at a rear of a trailer and having a field of view rearward of the trailer, abstract);
 an ego part connected to the vehicle body via the ego part connection ( see figure 1 and trailer 104); 
a position detection system communicatively coupled to the plurality of cameras and configured to receive a video feed from the plurality of cameras, 
the position detection system being configured to identify an ego part at least partially imaged in the video feed (Image data captured by the trailer cameras is provided to the ECU and the display may display video images derived from the captured image data provided to the ECU. The system thus may provide surround view video images at the sides and rear of the trailer, paragraph [0037])
While Lu meets a number of the limitations of the claimed invention, as pointed out more fully above, Lu fails to specifically teach “determine a closest angular position of the ego part relative to the vehicle using a neural network; 
and wherein the neural network is configured to determine a probability of the actual angular position being closest to each angular position in a set of predefined angular positions, and determine that the closest angular position of the ego part relative to the vehicle is the predefined angular position having the highest probability.” Specifically, Potnis et al. teaches he trailer images (as captured by the vehicle's rear backup camera) and the corresponding ground truth angle information to train a neural network, such as, for example, a Convolution Neural Network (or other suitable machine learning algorithm). The trained model is then deployed at a vehicle. This model, when subjected to a test image, will then predict the correct angle by looking at or processing the image data. The test image is preprocessed before feeding into the Convolution Neural Network (CNN). Preprocessing may include, but is not limited to, operations such as scaling the image, cropping the image, and/or transforming the image(paragraph[005]).It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to determine the target angle using the neural network as the closest angle  in Lu et al in order obtain a more robust estimate of the angle thus enhancing the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.

As to claim 3, Potnis et al teaches the  vehicle of claim 1, wherein the ego part is a trailer (trailer 200), and wherein the trailer includes at least one of an edge marking and a corner marking (The ground truth sensor 112 is capable of highly accurately measuring the trailer angle (of the trailer hitch 202a of the trailer 200a attached at the data recording device or vehicle) and transmitting the measured trailer angle over the communication interface to the data recorder 105. The ground truth sensor may comprise a digital sensor that outputs an actual measured trailer angle. For example, the sensor may comprise an electromechanical sensor that is disposed at or attached at the trailer hitch joint at the data recording vehicle, whereby the sensor senses the physical pivoting movement of the trailer relative to the data recording or training vehicle, and generates an output (such as a digital or analog output) indicative of the measured or sensed trailer angle, paragraph [0044] the 3D box includes the edges and corners figure 3).
As to claim 4, Potnis et al teaches the  vehicle of claim 3, wherein the neural network is configured to determine an expected position of the at least one of the edge marking and the corner marking within the video feed from the plurality of cameras based on the determined closest angular position of the ego part (paragraph [0044-0045] figure 8 and paragraph[0056]).
As to claim 5, Potnis teaches the  vehicle of claim 4, further comprising verifying an accuracy of the determined closest angular position of the ego part by analyzing the video feed from the plurality of cameras and determining that the at least one of the edge marking and the corner marking is in the expected position within the video feed ( convolution layer 1, convolution layer 2; figure 5,[0056]).
As to claim 6, Potnis teaches the  vehicle of claim 1, wherein the neural network is trained via transfer learning from a first general neural network to a second specific neural network( convolution layer 1, convolution layer 2; figure 5)..
As to claim 7, Potnis teaches the  vehicle of claim 6, wherein the first general neural network is pre-trained to perform a task related to identifying the ego part at least partially imaged in the video feed and determining the closest angular position of the ego part relative to the vehicle using a neural network (the CNN includes a first convolution layer to identify or detect features and that generates a map of values that is input into the next layer (an activation layer), which further processes or filters the input to detect higher level features. The fully connected layer receives an input from the last of the other layers and generates a value or vector or plurality of values that are used to identify or classify the type of trailer. Based on the training of the system, the values output from the CNN can be processed to determine or identify or classify the trailer type and angle of the trailer, paragraph [0050-0051]).
As to claim 8, Potnis teaches the  vehicle of claim 7, wherein the related task comprises image classification ( paragraph [0050-0051],[0061]).
As to claim 9, Potnis teaches the  vehicle of claim 7, wherein the neural network is the second specific neural network, and is trained to identify the ego part at least partially imaged in the video feed and determine the closest angular position of the ego part relative to the vehicle using a neural network using the first general neural network( the preprocessing module 106 provides multiple transformed views such that different views of the trailer tongue 102 are visible, so that the CNN 108 may extract the features out of the trailer tongue 102 via different viewing angles to estimate the trailer tongue position and hence the trailer angle relative to the towing vehicle; paragraph [0050-0051],[0052],[0055]).
As to claim 10, Potnis teaches the  vehicle of claim 9, wherein the second specific neural network is trained using a smaller training set than the first general neural network(paragraph[0049-0050]).
As to claim 11, Potnis teaches the  vehicle of claim 1, wherein the neural network includes a number of output neurons equal to the number of predefined positions(paragraph[0052],[0055]).
As to claim 12, Potnis teaches the  vehicle of claim 1, wherein determining the probability of the actual angular position being closest to each angular position in a set of predefined angular positions, and determining that the closest angular position of the ego part relative to the vehicle is the predefined angular position having the highest probability comprises verifying the determined closest angular position using at least one contextual clue (The CNN Selection and View Localization module 306 takes the angle estimate as an input and selects an appropriate micro CNN (or a combination of micro CNNs) which is tuned for that range of angle. The decisions from the micro-CNN(s) are then combined in the Decision Merge module 310 to recognize the trailer type. The CNN Selection and View Localization module 306 reduces the search space by localizing the position of the trailer in the entire image, and provides three dimensional bounding boxes 312 [right rectangular prism] encapsulating the end of the trailer when the back edge of the trailer starts appearing in the view. The trailer length estimation module 314 utilizes the trailer angle estimation information and the corresponding length of the 3D bounding box to estimate the trailer length, paragrapg [0055-0056, figure 8)..
As to claim 13, Potnis teaches the  vehicle of claim 12, wherein the at least one contextual clue includes at least one of a traveling direction of the vehicle, a speed of the vehicle, a previously determined angular position of the ego part, and a position of at least one key-point in an image ( paragraph [0055-0056]).
As to claim 14, Potnis teaches the  vehicle of claim 1, further comprising a trailer marking system configured to identify a plurality of key-points of the ego part and superimpose markings in a viewing plane over each key-point in the plurality of key-points of the ego part (superimposing bounding box around the trailer; paragraph [0055-0056]).
As to claim 15, Potnis teaches the  vehicle of claim 14, wherein the plurality of key-points includes at least one of a trailer-end and a rear wheel location(paragraph [0056- the bounding box 312 (right rectangular prism) encapsulating the end of the trailer).
As to claim 16, Potnis teaches the  vehicle of claim 14, wherein each key-point in the plurality of key-points is extracted from an image plane and is based at least in part on the determined closest angular position of the ego part ( paragraph [005],[0041]).
As to claim 17, Potnis teaches the  vehicle of claim 14, wherein the trailer marking system includes at least one physical marking disposed on the trailer, wherein the physical marking corresponds with a key-point in the plurality of key-points (The trailer length estimation module 314 utilizes the trailer angle estimation information and the corresponding length of the 3D bounding box to estimate the trailer length ,paragraph [0056-0057]).
As to claim 18, Potnis teaches a distance line system configured to 3D fit the ego part within an image plane and overlay at least one distance line in the image plane based on a static projection model derived from an average camera and camera placement, wherein the distance line indicates a pre-defined distance between an identified portion of the ego part and the at least one distance line(the present invention provides a system and method that uses image data captured by the vehicle's rear backup camera and data input from a training process (such as ground truth angle information from an angle measurement ground truth sensor), and that processes the data to train a Convolution Neural Network (or other type of machine learning algorithm). The trained model is deployed at a vehicle and, responsive to a test image data input, will process the test image data input and predict the correct trailer angle. The test image is preprocessed before feeding into the Convolution Neural Network (CNN). Preprocessing may include scaling, cropping, and/or transforming the image. With the use of communication network bus (such as a CAN bus) data, trailer tracking will be used to obtain a more robust estimate of the angle, paragraph [0057]).
As to claim 19, Potnis teaches the vehicle of claim 18, wherein the distance line system assumes flat terrain in positioning the distance line(paragraph [0056-0057]).
As to claim 20, Potnis teaches the vehicle of claim 18, wherein the distance line system further correlates an accurate position of the vehicle with a terrain map and utilizes a current grade of the ego part in positioning the distance line (0045] The data collecting device or vehicle may comprise a movable vehicle or platform that moves with the training trailer 200a attached thereto, such that image data captured by the camera 104a is processed and correlated with or compared with or synchronized with the true or actual or determined angle measurements provided by the sensor 112, paragraph [0045],[0056-0057]).
Claim(s) 2 is  are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2019/0299859) in view of Potnis et al (US 2019/001624) and further in view of Furisch et al (US 2016/0137126)
	While Lu and Potnis meets a number of the limitations of the claimed invention, as pointed out more fully above, they fails to specifically teach “wherein each camera in the plurality of cameras is a mirror replacement camera, and wherein a controller is configured to receive the determined closest angular position and pan at least one of the cameras in response to the received angular position.”
However in the same field of endeavor, Furisch teaches in paragraph[0162], An image captured by a (mirror replacement-) camera will capture the required field of view (regular view) with the necessary magnification (or image scaling) and resolution as like to be seen in FIG. 11A. Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Fursich with the Lu and Potnis as a whole, so as to use mirror replacement camera to capture the required field of view, the motivation is to yield predictable results.
            
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664